Citation Nr: 1615639	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-14 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Veteran is competent for the purpose of managing compensation benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which found the Veteran incompetent to handle disbursement of VA compensation funds.  

In July 2012, the Board remanded this case for further development, and it has now been returned for further appellate consideration.  Although the Board regrets the additional delay, further development is still required in this case.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2012 remand, the Board directed, in pertinent part, that records be obtained from the Social Security Administration (SSA), and that a VA field examination and a VA mental health examination be conducted as part of this case.  As detailed in the December 2013 Supplemental Statement of the Case (SSOC) records were obtained from the SSA, a VA field examination was conducted June 2013, and a VA mental health examination was conducted in December 2013.  However, the Veteran's accredited representative contended that neither the SSA records nor the December 2013 VA examination report is available for review; and that the June 2013 VA field examination is inadequate as it is indicated the field examiner did not have the benefit of reviewing the SSA records as part of the evaluation.

The Board notes that it has reviewed both the Virtual VA and VBMS systems, and that while there are medical records from the SSA, they are dated in the late 1970s.  As such, it is not clear whether these are the records referred to in the December 2013 SSOC, especially as the SSOC stated such records showed continuing treatment for a mental disability.  Since the records available for the Board's review were dated in the 1970s it would appear to indicate past as opposed to continuing treatment.  Further, a thorough review of the Virtual VA and VBMS systems do not appear to contain the aforementioned December 2013 VA mental health examination report.  

In view of the foregoing, the Board concludes that it must remand this case in order to ensure such records are associated with the evidence available for review.  

Accordingly, the case is REMANDED for the following action:

1.  Take whatever steps are necessary to ensure that the medical records from the Social Security Administration (SSA) and the December 2013 VA mental health examination report referenced in the December 2013 Supplemental Statement of the Case (SSOC) are associated with the record available for review in VBMS.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his service-connected schizophrenia since December 2013.  Even if the Veteran does not respond, determine if there are nay VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

3.  After completing any additional development deemed necessary, including conducting any more current medical and/or field examination, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, and an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




